Citation Nr: 1700993	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  13-09 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure in Vietnam.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran underwent a Travel Board hearing before the undersigned Veterans Law Judge in May 2014. A copy of the transcript has been associated with the claims file.  

This claim was remanded in February 2015 for further development. Review of the completed development reveals that, at the very least, substantial compliance with the remand directives was obtained. Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that the record indicates that the duty to assist has not been fulfilled with regard to the Veteran's claim. During the Veteran's hearing, he described setting foot in the Republic of Vietnam on at least two instances, including traveling to the Da Nang Air Base in May 1972 and then to the Cam Ranh Bay Air Base, also in Vietnam, to return to San Diego for separation from service in June 1972.  

Defense Personnel Records Information Retrieval System (DPRIS) records indicate that that the USS Kitty Hawk was at Yankee Station, in the Gulf of Tonkin, throughout June 1972. In October 2015, in response to Board's prior remand, the National Archives and Records Administration indicated that deck logs for the USS Kitty Hawk from May 1972 through June 1972 were too lengthy to provide. As the Veteran's personnel records indicate that the Veteran transferred from the USS Kitty Hawk between May 13, 1972 and May 17, 1972, the Board finds that an additional request should be made to attempt to obtain the deck logs from May 1, 1972 to May 30, 1972.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should attempt to obtain copies of the deck log for the month of May 1972 for the USS Kitty Hawk. The AOJ should specifically inquire as to whether any troops were transported off the ship in this time period for discharge purposes. Efforts to obtain these records should be memorialized in the Veteran's claims folder, and all records obtained should be associated with the claims folder. If such records are not ultimately obtained, the appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2016).

2. After completion of the above, and after undertaking any other development it deems necessary, the AOJ should review the entire record, and readjudicate the claim. If the benefits sought on appeal are denied, the AOJ should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




